Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,3-4,7-8,10-12,14-15 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/519,102 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims broaden and anticipate the instant claims with the “one or more” limitation, removing the “intermediate value at a downstream station or final output” limitation, removing the determination of non-spec conformance to a conditional limitation, and broadening the “cause the intermediate or final output” limitation to “assume control.”
16/519,102
16/663,245
1. (Currently Amended) A computer-implemented method comprising: 






receiving a first set of control values from a first processing station, at a deep learning controller, wherein the first set of control values are generated at the first processing station deployed in a manufacturing process, wherein the first set of control values are attributes of the first processing station of a plurality of stations in the manufacturing process; 

predicting, by the deep learning controller, an expected value for an intermediate value at a downstream processing station or a final output of an article of manufacture, based on the first set of control values; 

determining, by the deep learning controller, that the expected value for the article of manufacture is not in-specification;  

based on the determining, generating, by the deep learning controller, one or more control inputs, wherein the one or more control inputs are configured to cause the intermediate value or the final output for the article of manufacture to be in-specification; 

after the generating, causing direct transfer of the article of manufacture from the first processing station to the downstream processing station for a further step in the manufacturing process in accordance with the one or more control inputs; 

receiving a second set of control values, at the deep learning controller, wherein the second set of control values are generated at the downstream processing station deployed in the manufacturing process, wherein the second set of control values are attributes of the downstream processing station; 

predicting, by the deep learning controller, a second expected value for a second intermediate value at a second downstream station or an updated final output of the article of manufacture, based on the first set of control values and the second set of control values; 2 of 12 EAST\177441308.2Application Serial No. 16/519,102Docket No.: 427419-000037 

determining, by the deep learning controller, that the second expected value for the article of manufacture is not in-specification; and 

based on the determining, generating, by the deep learning controller, a second set of control inputs, wherein the second set of control inputs are configured to cause the second intermediate value or the updated final output for the article of manufacture to be in-specification.




a plurality of process stations, comprising: 

receiving, by the deep-learning controller,  a first set of control values associated with a first process station of the plurality of process stations, wherein the first set of control values are attributes of the first process station; 



predicting, by the deep-learning controller, an expected final output  for an article of manufacture, based on the first set of control values; 






receiving, by the deep-learning controller, a second set of control values associated with a second process station of the plurality of process stations, wherein the second set of control values are attributes of the second process station; 

predicting, by the deep-learning controller, an updated expected final output for the article of manufacture, based on the second set of control values; 



determining if the deep-learning controller can control the manufacturing process based on the expected final output and the updated expected final output by: 

receiving, by the deep-learning controller, an actual value associated with the article of manufacture following processing in the manufacturing system, comparing the expected final output with the actual value, and determining that the expected final output is within a threshold confidence level of the actual value, comparing the updated expected final output with the actual value, and determining that the updated expected final output is within the threshold confidence level of the actual value; and 2 of 10 EAST\177591562.1Application Serial No. 16/663,245Docket No.: 427419-000038 





based on the determining, assuming control of the manufacturing process by the deep- learning controller.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473.  The examiner can normally be reached on Monday - Friday 9-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/GARY COLLINS/Examiner, Art Unit 2115